 

Amendment 1

August 15, 2019

 

This Amendment 1 dated August 15, 2019 (“Amendment”) to the Share Exchange and
Purchase Agreement dated August 9, 2019 (“Agreement”) between (i) FACEBANK
GROUP, INC., a Florida corporation (the “Company”) with the EIN registration
number 26-4330545 and the shareholders of FACEBANK AG, a Swiss corporation
(“TARGET”) with the registration number CH-270.3.015.606-4 as set forth on the
signature pages hereof (the “TARGET Shareholders”) is made between the Company,
TARGET and TARGET Shareholders (collectively the “Parties”), with the Parties
hereby consenting to the following:

 

1.Asset Purchase Agreement

 

The restated, amended and fully executed Asset Purchase Agreement is enclosed in
the Exhibit F herein (also named as Exhibit F of the Agreement) as referenced in
the Section 2.05.b of the Agreement, and the Company has consented that this
information is complete and sufficient for the purpose of meeting condition
precedent for the closing as per the Section 5.02.b.ii of the Agreement.

 

2.TARGET Financial Statements

 

TARGET Financial Statements as referenced in the Section 2.06.a of the Agreement
and amended herein has been provided to the Company as following:

 



   1)

The annual report for the Key Subsidiary for the calendar 2018 had been provided
and is also publicly available at

 

https://www.asknet.com/fileadmin/Resources/Public/Investor_Relations/Finanzberichte/190517_asknet_Annual_Report_
2018_EN_secure.pdf ;

 

2)The complete 6 months 2019 consolidated financial statements of Nexway AG
(“Half-Year Report”) can only be provided to the Company shortly before their
approval by the Supervisory Board of Nexway AG and their immediate subsequent
publication by Nexway AG before or on September 30, 2019;

 

3)In lieu of the Half-Year Report, TARGET has provided the Company with the
Exhibit D (also named as Exhibit D of the Agreement) containing unaudited
management accounts for the six month period ending June 30, 2019 for Nexway AG
(including Nexway SAS) and for P8H Inc, and the Company has consented that this
information is complete and sufficient for the purpose of meeting condition
precedent for the closing as per the Agreement;

 

4)In lieu of providing the balance sheet of the TARGET as of August 15, 2019 as
required in the Section 2.06.a of the Agreement, the Parties agreed to nominate
the auditor of the Company’s choice to prepare the compilation of the
consolidated unaudited TARGET’s financial statements as of August 15, 2019, to
be subsequently disclosed by the Company (filed by the Company with the
applicable securities market regulators), and the Company has consented that
this is complete and sufficient for the purpose of meeting condition precedent
for the closing as per the Agreement;

 

1

 

 

5)The Exhibit N includes the current cash and securities balances for TARGET and
its key subsidiaries, with those balances remaining subject to change upon
completion of the Authorized Transactions as referenced further in the Section 6
of this Amendment;

 

6)TARGET Shareholders hereby represent to the Company that TARGET and its group
companies have sufficient cash balances, securities and stand by debt facilities
to operate the business for the balance of the calendar 2019 including paying
all of the interest under any of the Nexway SAS, StockAccess Holdings SAS and
Highlight Finance Corp bond facilities coming due in the calendar 2019;

 

7)The Company hereby confirms that it had received all of the TARGET Financial
Statements and TARGET and/or Key Subsidiary financial information required to
meet conditions precedent to closing of the Agreement (as referenced in the
Article V of the Agreement).

 

3.Ad hoc by The Native SA and the 8K Form by Facebank Group Inc

 

1)Ad-hoc to be released by The Native SA after 17:00 CET on August 16 is
enclosed in the Exhibit K and the Parties hereby consent to the contents and
timing of the release of this ad-hoc;

 

2)Ad-hoc (8K form) to be released by Facebank Group Inc after 17:00 EST on
August 16 is enclosed in the Exhibit L (in a form of the initial draft) and the
Parties hereby consent to the contents and timing of the release of this ad-hoc.

 

4.Informing Supervisory Board of Nexway AG

 

Parties hereby consent that their authorized representatives will join the
Supervisory Board meeting of Nexway AG at 11.15am CET on Friday, August 16
dialing in live and presenting the ownership change transaction of Nexway AG as
further described in the Exhibit K as well as the ownership change of TARGET as
per the Agreement, leaving then up to Nexway AG Supervisory Board to make a
decision on the timing and contents of the related public disclosures.

 

5.Name Change

 

5.1As stipulated by the Agreement, TARGET had filed for the name change (new
name – Facebank AG), the evidence of the filing is enclosed in the Exhibit M;

 

5.2The Parties acknowledge that Pulse Evolution Group Inc is undergoing the name
change to its new name Facebank Group, Inc, and any contract or/and signature by
Facebank Group, Inc are deemed sufficient and the Parties accept the signatures
of Facebank Group, Inc as binding signatures for Pulse Evolution Group Inc.

 

2

 

 

6.Target Corporate Structure of TARGET, the Exhibit J and Authorized
Transactions

 

The Parties consent that the following Exhibit J below is the agreed upon target
corporate structure of the TARGET (to replace the Exhibit J originally included
in the Agreement), with the multiple transactions further described herein
(“Authorized Transactions”) to be completed before or on September 30, 2019 and
as such approved by the Parties as the Authorized Transactions.

 

As of August 15, 2019 the TARGET had been in a process of significant changes in
its corporate structure executed through the series of the Authorized
Transactions, with the target corporate structure as presented in the amended
Exhibit J herein to be legally effected by no later than September 30, 2019.

 

Exhibit J (as amended)

Target Corporate Structure

 

[ex10-2_001.jpg]

 

Specifically, the Parties have consented to the following Authorized
Transactions that had been either ongoing or about to be initiated as of August
15, 2019 (“Closing Date”) with their scheduled completion dates being anywhere
between the Closing Date and September 30, 2019:

 

1)On or before the Closing Date the TARGET has entered the Asset Purchase
Agreement with The Native SA allowing for (i) increase of the ownership interest
in Nexway AG to 61%, and (ii) acquisition of 70% ownership interest in Highlight
Finance Corp, both transactions are ongoing and expected to be completed at
various dates in September 2019 including the transfer of EUR 3.5 million
consideration (including EUR 2 million in cash and EUR 1.5 million in the bonds
of StockAccess Holdings SAS), with the TARGET having available funds and
securities to meet this payment obligations;

 

3

 

 

2)The TARGET’s wholly owned subsidiary Hashtag Studio Sp.z.o.o had signed in
July 2019 a divestment agreement for all of its 70% ownership interest in Fundao
Young Fashion Lda (Portugal) with the unrelated party, this divestment is
scheduled to close in Q3 2019 with Hashtag Studio to receive all of the related
cash proceeds and having no claims, commissions or any encumbrances against
those proceeds;

 

3)Nexway AG, Nexway Group AG and Nexway SAS are undergoing significant
restructuring and streamlining of the corporate structure, including divestment
of duplicating subsidiaries, meeting post-closing conditions for Nexway merger
and related financings, that will result in significant reduction of the number
of legal entities under Nexway AG and elimination of all the securities,
borrowings, accounts payable and accounts receivable on the level of Nexway
Group AG, the special purpose financing vehicle for Nexway/asknet merger
transaction, with Nexway Group AG becoming by September 30, 2019 the latest a
debt free, cash free entity with its sole asset being 100% ownership interest in
Nexway SAS.

 

4)On or before the Closing Date the TARGET has entered the series of
transactions to complete consolidation of the legal entities as per Exhibit J
(including acquisition of 100% ownership interest in 8+ Holdings LLC) and
extinguish all TARGET Shareholders’ loans, personal credit lines and personal
expense allowances for TARGET Shareholders and their affiliates. TARGET will
extinguish, pay for, transfer, settle or otherwise reimburse using immediate and
available funds, cash and securities all and any TARGET Shareholders’ (and their
affiliates) loans, claims, receivables vis-à-vis the TARGET or/and its
affiliates, management fees and relocation allowances and TARGET will do so
before August 31, 2019 using its existing cash and securities without causing
any bank or bonds debt increase beyond the existing and fully disclosed Bond
Facilities as per schedules B, C and I. For avoidance of any doubt the existing
Nexway SAS working capital financing credit line with Societe Generale will not
be used or otherwise engaged to facilitate such repayments;

 

5)The $10m secured debt facility (the only debt of P8H Inc) is in the process of
being fully assigned to Highlight Finance Corp, the original creditor of P8H
Inc, that is also to become the sole and secured creditor of P8H Inc upon
completion of this assignment (before or on Aug 31, 2019);

 

6)On or before the Closing Date the TARGET’s fully owned subsidiary 8+ Holdings
LLC (the ownership interest is being transferred to TARGET at the date of the
Agreement) had signed an Exchange Agreement with the Company to exchange certain
shares in the Company’s subsidiary into the Company’s shares, and this exchange
transaction had been in the process of settlement as of the date of this
Amendment.

 

4

 

 

7.Closing Remarks and Long Stop Closing Date

 

The Parties hereby agree to close on the transaction specified in the Agreement
and file related announcements if required by no later than 18:00 EST on August
16, 2019. All of the post-closing conditions including the transfer of the
shares in the Key Subsidiary (Nexway AG), assignment of the loan owed by P8H Inc
and completion of the Authorized Transactions should be finalized before or on
September 30, 2019.

 

Paris, August 15, 2019

 

Signed by:

 

Pulse Evolution Group, Inc.



  Facebank AG  

lndexAtlas AG





dba Facebank Group Inc.                   /s/ John C. Textor   /s/ Christian
Eich   /s/ Brian McConville John C. Textor   Christian Eich   Brian McConville
Chief Executive Officer   Authorized Signatory   Authorized Signatory

 

5

 

 

Exhibit B SAH Bond       Exhibit C Nexway Bond       Exhibit I HFC Bond      
Exhibit D     TARGET Financial Statements         Exhibit F     Asset Purchase
Agreement  

 

6

 

 

Exhibit K

The Native SA Ad-hoc

 

The Native SA Improves Exit Terms from Nexway AG, Sets the Path for Nearly
Complete

De-Leverage Through EUR 23M Debt Reduction

 

August 16, 2019, Basel, — The Native SA, a Swiss-based and Swiss-listed (NTIV:
SWX) ecommerce and media company, is announcing that it has entered the Asset
Purchase Agreement with an existing minority shareholder of Nexway AG to divest
of the entire The Native’s ownership interest in Nexway AG (equivalent to 51%
ownership interest in Nexway AG) and 70% ownership interest in Highlight Finance
Corp. The transaction remains subject to multiple conditions precedent and is
expected to close before or on September 30, 2019; once and if completed it (i)
will reduce consolidated debt of The Native SA by at least EUR 23 million, (ii)
de-consolidate all of the revenues and operating losses of Nexway AG, the
largest consolidated subsidiary of The Native SA today, and (iii) generate EUR
3.5 million in net proceeds to The Native SA including EUR 2 million in cash and
the balance in the form of fixed income securities. This transaction carries far
more advantageous economics compared to the call option announced on July 31,
2019
(https://thenative.ch/wp-content/uploads/2019/07/Adhoc_call_option_07312019-3.pdf)
as it provides for EUR 23 million debt reduction when completed in addition to
EUR 3.5 million in proceeds to The Native SA. In that context, the Native SA
board today terminated the option agreement for divestment of Nexway AG shares
originally signed and announced on July 31 with no penalty or economic loss to
The Native SA of any sort.

 

For more information: www.thenative.ch

 

Exhibit L

Ad-hoc (8K Form) by Facebank Group Inc

 

7

 

 

Exhibit M

Name Change Filing

 

 [ex10-2_002.jpg]



 

8

 

 

Exhibit N to Amendment 1 to the Share Exchange and Purchase Agreement

 

Cash and Securities Assets Owned by TARGET and its key subsidiaries as of August
14, 2019

 



   CASH   BONDS   EQUITIES   TOTAL  Nexway AG  €2,059,612.77            
€2,059,612.77  Nexway SAS  €3,161,594.50             €3,161,594.50  P8H Inc 
€284,963.08             €284,963.08  8+ Holdings LLC  €64,237.41            
€64,237.41  Oakley Capital International AG *  €2,812,855.00   €5,500,000.00  
€47,919.40   €8,360,774.40  StockAccess Holdings SAS **  €60,902.39       
€3,693,838.09   €3,754,740.48  Hashtag Studio Sp.z.o.o  €140,956.27            
€140,956.27  TOTAL  €8,585,121.42   €5,500,000.00   €3,741,757.49  
€17,826,878.91 

 

* StockAccess Holdings and Nexway SAS bonds, Nexway AG shares ** The Native SA,
Nexway AG, Sporttotal AG, OLMA Fund Units  

 

9

 

 

